Jacob Allen plaint. conta Richard Knight & Hannah his wife as Shee is Executrix to the Estate of her former husband Hope Allen deced Defendt in an accion of reveiw of a case tryed at the last County Court at Boston. 28° January 1678. and for due damages: . . . The Jury . . ... found for the plaint. that the sd Knight shall sell the house late belonging to Hope Allen deced within three months next comming to the best advantage hee can and then shall pay to the plaint. a proportionable share both of the value of the house as it shalbee Sold for and movables as they were apprized, according to will, or otherwise to pay the plaint. Forty five pounds Vizt three fourths in money and one fourth in movables as they were apprized, within four months next comming & costs of Court.